Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradski et al. (US 2016/0089791 A1).
Regarding claim 1, Bradski teaches a system for updating a digital representation of an object in an environment [0004], the system comprising: a change-detection device having a camera; and one or more processors responsive to executable computer instructions to perform a method comprising: capturing an image of a portion of the object using the change- detection device [0049]; determining a corresponding digital data representing the portion in the digital representation of the environment [0091]; detecting a change in the portion by comparing the image with the corresponding digital data [0091]; in response to the change being above a predetermined threshold (difference): initiating a resource-intensive scan of the portion using a scanning device [0092]; and updating the digital representation of the object by replacing the corresponding digital data representing the portion with the resource-intensive scan [0092].
Regarding claim 2, Bradski teaches wherein the digital representation of the environment comprises 3D coordinate points on surfaces of the object [0065].
Regarding claim 3, Bradski teaches wherein determining the corresponding digital data comprises locating one or more landmarks in the environment captured within the image (any object or location shown in image is a “landmark”).
Regarding claim 4, Bradski teaches wherein the one or more landmarks include a marker installed in the environment [0044].
Regarding claim 5, Bradski teaches wherein the marker is a quick response code [0044].
Regarding claim 6, Bradski teaches wherein initiating the resource-intensive scan of the portion comprises: sending a notification that includes a position in the environment, and an orientation, wherein the resource-intensive scan of the portion is to be captured by the scanning device from said position using said orientation [0092, 0093].
Regarding claim 7, Bradski teaches wherein the resource-intensive scan is performed by an operator in response to receiving a notification from the one or more processors [0092, 0093].
Regarding claim 8, Bradski teaches wherein the resource-intensive scan is performed autonomously by a robot in response to receiving a notification from the one or more processors [0092, 0093].
Regarding claim 9, Bradski teaches wherein the change-detection device is a photogrammetry camera or a camera associated with a mobile phone [0065].
Regarding claim 10, Bradski teaches wherein the environment is a factory or building [0034].
Regarding claims 11-20, these claims are analogous to the claims above and are therefore also taught by Bradski.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876